Citation Nr: 1012136	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-03 695A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fibroids, status 
post myomectomy, claimed as secondary to a service-connected 
gynecological disability.

2.  Entitlement to service connection for urinary 
incontinence, claimed as a weak bladder, including as 
secondary to fibroids, status post myomectomy.
 
3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.
 
4.  Entitlement to service connection for a connective 
tissue or autoimmune disorder, to include systemic lupus 
erythematosus (SLE).  

5.  Entitlement to service connection for debilitating 
arthritis.
 
6.  Entitlement to an evaluation in excess of 10 percent for 
anemia.

7.  Entitlement to an increased (compensable) evaluation for 
gynecological disabilities, including vaginitis, bacterial 
vaginosis, salpingitis with abnormal Pap smear, and 
dyspareunia.

8.  Entitlement to an effective date prior to May 13, 2003 
for a 10 percent evaluation for service-connected anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to October 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran's contention that payments for dependants have 
been incorrectly calculated has been raised by the record, 
but the record before the Board does not reflect that this 
contention has been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to the AOJ 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Each of the eight claims before the Board on appeal requires 
Remand for additional development.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
each claim.  Because of the number of claims involved, 
discussion of each is separately addressed in this Remand.

1.  Claim for service connection for fibroids.  The Veteran 
was, as noted above, discharged from service in October 
1993.  In March 1994, some six months after service, pelvic 
ultrasound disclosed several uterine leiomyomata (fibroids).  
The Veteran underwent surgical removal of these fibroids in 
August 2001.  The Veteran has been found to have recurrent 
fibroids.  An examiner who conducted September 2004 VA 
examination determined that the Veteran's service did not 
cause her fibroids, since the etiology of fibroids is 
unknown.  However, the examiner did not provide opinion as 
to whether recurrent fibroids, the diagnosis assigned in 
2004, was first manifested during the Veteran's service.  
Current examination, and a more complete medical opinion, 
are required.

2.  Claim for service connection for a "weak bladder."  The 
examiner who conducted VA examination in September 2004 
opined that a "weak bladder," as the Veteran termed her 
urinary incontinence, could not be caused by fibroids, and 
the examiner opined that the cause of the Veteran's weak 
bladder should be investigated, such as through urodynamic 
studies.  This course of action was no pursued.  Evaluation 
of the cause of the Veteran's "weak bladder" is required 
before the Board may complete appellate review to determine 
whether service connection is warranted.  

3.  Claim for service connection for carpal tunnel syndrome.  
The evidence of record, including the VA outpatient 
treatment records printed in 2009, which are quite 
voluminous (approximately 500 pages), does not reveal 
examination or opinion as to whether the Veteran currently 
has carpal tunnel syndrome of the right hand, left hands, or 
of the hands bilaterally.  The Veteran should be afforded VA 
examination to determine whether a diagnosis may be assigned 
for her complaints of hand pain, tingling, and numbness, 
which she has testified have been chronic and continuous 
since service.
 
4.  Claim for service connection for SLE.  As noted on the 
title page of this decision, the Veteran's contentions that 
she is entitled to service connection for "lupus" has been 
recharacterized to include a connective tissue or autoimmune 
disease other than lupus, if a diagnosis similar to "lupus" 
is assigned for a period prior to February 2009.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
disability claim includes disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
The claims file includes a VA opinion dated in February 2009 
which states that the Veteran meets the criteria for a 
diagnosis of SLE.  That opinion does not, however, indicate 
the date of onset of SLE, so additional medical opinion is 
required to determine whether SLE was manifested or had its 
onset during the Veteran's service.  A May 2008 Social 
Security Administration decision has recognized a diagnosis 
of "lupus" based primarily on VA records and service 
treatment records, but is not sufficiently detailed to 
support an appellate decision without further clarification.

5.  Claim for service connection for arthritis.  The 
Veteran's complaints of pain in multiple joints has also 
been variously diagnosed, with some providers assigning a 
separate diagnosis for the Veteran's complaints of joint 
pain and other providers assigned a diagnosis of arthritis.  
Further development of medical evidence as to this claim is 
required.

6.  Claim for evaluation in excess of 10 percent for anemia.  
The Veteran contends that she is entitled to an evaluation 
in excess of 10 percent for anemia.  The evidence 
establishes that the Veteran's hemoglobin level dropped 
below 9.0gm/100ml in November 2004, to 8.9gm/100ml, and 
dropped to a low of 7.2gm/100ml in March 2005, rising to 
8.0gm/100ml in July 2005 and 9.3gm/100ml in November 2005.  
These findings appear to warrant an evaluation in excess of 
10 percent under DC 7700, at least for a staged period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  After reports 
of all hemoglobin levels during the period from November 
2004 through November 2005 have been associated with the 
claims file, consideration of staged ratings should be 
addressed.  DC 7700.  

7.  Claim for an increased (compensable) evaluation for 
vaginitis, bacterial vaginosis, salpingitis, abnormal Pap 
smear, and dysparenuria.  The Veteran testified before the 
Board that she requires essentially constant treatment for 
her gynecologic disorders.  This contention should be 
further evaluated, and medical examination as to the 
severity of the service-connected disability should be 
conducted.  

8.  Claim for compensable evaluation for anemia prior to May 
13, 2003.  VA clinical records printed in September 2002 
discloses that the Veteran's hemoglobin, the primary 
criterion by which VA evaluates the severity of anemia, was 
above 10.0gm/100ml, at 11.7gm/100ml, in June 2002, and was 
above 10.0gm/100ml, at 10.4gm/100ml, on VA examination 
conducted on December 4, 2002.  However, the Board is unable 
to determine whether the Veteran's blood was examined for 
hemoglobin level during the period from December 4, 2002 to 
May 13, 2003.  A specific review of the Veteran's clinical 
records should be undertaken to determine whether any 
laboratory examination of the blood was conducted during 
that period, even though no laboratory results for that 
period are currently associated with the claims files.  In 
particular, a February 2003 treatment note reflects that 
laboratory examination was ordered, but the Board is unable 
to find the report of the testing ordered.  After it is 
determined that all reports of laboratory testing during the 
relevant period have been associated with the claims file, 
this determine should be readjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's Social Security 
Administration (SSA) records.  

2.  Afford the Veteran an opportunity to 
identify any non-VA providers who have 
treated her for a disorder or disability 
addressed in this appeal.  In particular, the 
Veteran should identify any providers of 
gynecological treatment, if such treatment 
has been obtained outside VA.  

3.  Obtain all recent medical treatment 
records from VA facilities from July 2009 to 
the present.  

In particular, obtain reports of all 
laboratory examinations of the blood from 
December 1, 2002 to May 13, 2003, and reports 
of laboratory examinations of the blood from 
November 2004 through November 2005.  

4.  After the above records have been 
associated with the claims file, the Veteran 
should be scheduled for VA gynecologic 
examination.  The claims folder must be made 
available to the examiner in conjunction with 
the examination.  The examiner should discuss 
review of relevant records, including service 
treatment records and 1993 examinations for 
purposes of separation, post-service 1994 VA 
examinations, and other relevant post-service 
records.  All indicated testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report.  

(a)  The examiner should state whether there 
is a current diagnosis of uterine fibroids, 
or whether there are any current residuals of 
uterine fibroids.  

If the Veteran currently has uterine fibroids 
or any residuals thereof (to include 
residuals of surgical treatment), the 
examiner should indicate whether it is at 
least as likely as not (i.e., a 50 percent 
probability or more) that the Veteran's 
current fibroids, or the pathology underlying 
recurrent fibroids, was present prior to the 
Veteran's service discharge in October 1993, 
or, has been chronic and continuous since the 
Veteran's service, or, whether a current 
fibroid disorder is etiologically or causally 
related to the Veteran's active service, or 
to a service-connected disability.  

(b)  The examiner should describe the current 
severity of vaginitis, bacterial vaginosis, 
salpingitis, abnormal Pap smear, and 
dysparenuria.  The examiner should provide a 
specific opinion as to the frequency of 
treatment required for the service-connected 
gynecological disabilities, on average, 
described as a yearly average, beginning when 
the Veteran submitted the claim for an 
increased rating in June 2002.  The opinion 
should address the Veteran's contention that 
she requires almost continuous treatment for 
gynecologic disability.  A complete rationale 
should be given for all opinions provided.  

5.  The Veteran should be afforded VA 
examination of the urinary tract or other 
appropriate examination as necessary to 
determine the etiology of a "weak bladder" or 
urinary incontinence.  The claims folders 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should discuss review of relevant 
records, including the report of 2004 VA 
examination, service treatment records, and 
post-service records.  All indicated testing 
should be conducted.  All pertinent pathology 
should be noted in the examination report.  

The examiner should state whether there is 
current objective evidence that the Veteran 
has a "weak bladder" or urinary incontinence.  
If so, the examiner should provide an opinion 
as to whether it is at least as likely as not 
(i.e., a 50 percent probability or more) that 
a "weak bladder" or urinary incontinence, or 
the pathology underlying urinary 
incontinence, was present prior to the 
Veteran's October 1993 service discharge, or, 
has been chronic and continuous since the 
Veteran's service, or, is secondary to a 
disability for which service connection is in 
effect, or, is otherwise related to the 
Veteran's active service.  

A complete rationale should be given for all 
opinions provided.  

6.  The Veteran should be scheduled for VA 
examination of the hands (upper extremities) 
as necessary to determine the etiology or 
date of onset of carpal tunnel syndrome, if 
present.  The claims folders must be made 
available to the examiner in conjunction with 
the examination.  The examiner should discuss 
review of relevant records, including the 
reports of 9-year history of hand numbness in 
2002, 2003 and 2004 reports of treatment of 
carpal tunnel syndrome and use of a splint, 
and post-service testing reports.  All 
indicated testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner should state whether the Veteran 
currently manifests carpel tunnel syndrome in 
the left upper extremity, right upper 
extremity, or upper extremities bilaterally.  
If so, the examiner should provide an opinion 
as to whether it is at least as likely as not 
(i.e., a 50 percent probability or more) that 
carpal tunnel syndrome, or the pathology 
underlying carpal tunnel syndrome, was 
present prior to the Veteran's October 1993 
service discharge, or, began in service, or, 
is otherwise related to a disease or injury 
shown in service, or, has been chronic and 
continuous since the Veteran's service, or, 
is secondary to a disability for which 
service connection is in effect, or, is 
otherwise related to the Veteran's active 
service.  

In answering these questions, the examiner 
should address the history provided by the 
Veteran, service treatment records and post-
service medical records.  A complete 
rationale should be given for all opinions 
provided.  

7.  The Veteran should be scheduled for VA 
examination(s) as necessary to determine 
whether she has a connective tissue or 
autoimmune disorder, to include SLE, and to 
determine the etiology or date of onset of 
such disorder, if present.  The claims 
folders must be made available to the 
examiner(s) in conjunction with the 
examination(s).  The examiner should discuss 
review of relevant records, including service 
treatment records, service separation 
examinations in 1993, reports of post-service 
1994 VA examinations, and other relevant 
post-service records.  All indicated testing 
should be conducted.  All pertinent pathology 
should be noted in the examination report.  

The examiner should state whether the Veteran 
currently meets criteria for a diagnosis of 
SLE or other connective tissue or autoimmune 
disorder.  If so, the examiner should advance 
an opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 
50 percent) that identified SLE, or other 
connective tissue or autoimmune disorder had 
its onset during the Veteran's active service 
prior to October 1993, is etiologically 
related to the Veteran's active service, or 
otherwise originated during or is causally 
related to her active service or a service-
connected disability.  

A complete rationale should be given for all 
opinions provided.  

8.  The Veteran should be scheduled for VA 
examination(s) as necessary to determine 
whether she has arthritis, to include 
rheumatoid arthritis or other multi-joint 
disorder, and to determine the etiology or 
date of onset of such disorder, if present.  
The claims folders must be made available to 
the examiner(s) in conjunction with the 
examination(s).  The examiner should discuss 
review of relevant records.  All indicated 
testing should be conducted.  All pertinent 
pathology should be noted in the examination 
report.  

The examiner should state whether the Veteran 
currently meets criteria for a diagnosis of 
arthritis or other multi-joint disorder.  If 
so, the examiner should advance an opinion 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent); 
at least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) that 
identified arthritis had its onset during the 
Veteran's active service prior to October 
1993, is etiologically related to the 
Veteran's active service, or otherwise 
originated during or is causally related to 
her active service or a service-connected 
disability.  

9.  When all directed development has been 
conducted and the records associated with the 
claims files, adjudication should be 
completed, including the determination of the 
appropriate evaluation for service-connected 
gynecological disabilities, the appropriate 
evaluation for anemia, to include 
consideration of a staged rating, and of the 
appropriate date for an increased evaluation 
to 10 percent for anemia, as well as 
readjudication of each claim for service 
connection.  If readjudication does not 
resolve each claim on appeal, a supplemental 
statement of the case should be issued to the 
appellant and her representative.  An 
appropriate period of time should be allowed 
for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


